Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Schmitt U.S. Patent 5,282,848 discloses a textured fabric for a bioprosthesis comprising a woven base layer comprising warp and weft yarns and a plurality of loops projecting from the base layer, wherein the plurality of loops projecting from the base layer, wherein the plurality of loops are formed from a composite core-sheath yarn. However, Schmitt does not expressly disclose wherein the composite core-sheath yarn comprises a core and a sheath that is made from a material different from the core, wherein the core-sheath yarn has a TPI of about 20 to 40. Furthermore, Schmitt does not expressly disclose wherein the base layer comprises yarn having a diameter of about 20 microns to about 70 microns. Skelton et al. teaches a textured fabric. In addition, Schmitt does not expressly disclose wherein the textured fabric has a loop density of about 400 loops/in2 to about 1000 loops/in2 and a loop height of about 0.0250 inches to about 0.100 inches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774